Exhibit 10.4

AMENDMENT TO PURCHASE OPTION AGREEMENT

This Amendment to Purchase Option Agreement (this “Amendment”), dated as of
February 1, 2012, by and between W2007 Equity Inns Intermediate Mezz I, LLC
(together with its permitted successors and assigns, “Grantor”) and MTGLQ
Investors, L.P. (together with its permitted successors and assigns, “Holder”),
amends that certain Purchase Option Agreement, dated as of June 29, 2009,
between Goldman Sachs Lending Partners LLC (“GSLP,” predecessor-in-interest to
Holder) and Grantor (the “Option Agreement”; all capitalized terms used but not
defined herein shall have the respective meanings ascribed to such terms in the
Option Agreement).

WHEREAS, GSLP assigned the Option Agreement to Holder pursuant to that certain
Assignment and Assumption Agreement between GSLP and Holder, dated September 30,
2011;

WHEREAS, the Option Agreement provides that Holder may exercise the Purchase
Option described therein at any time following or simultaneously with the
payment or refinancing in full of the Mortgage Loan and the First Mezzanine
Loan;

WHEREAS, at the time the Option Agreement was entered into, the parties to the
Option Agreement intended for the Purchase Option to expire after the final
maturity date of the Mortgage Loan and the First Mezzanine Loan, as such
agreements may be amended or otherwise modified from time to time (other than in
connection with any payment or refinancing in full of the Mortgage Loan or the
First Mezzanine Loan, as applicable);

WHEREAS, at the time the Option Agreement was entered into, the Mortgage Loan
and the First Mezzanine Loan each provided for a final maturity date (assuming
the exercise of all extension options) of November 2011;

WHEREAS, the Option Agreement contained an expiration date of June 30, 2015
(which was 44 months after the then applicable fully extended maturity date of
the Mortgage Loan and the First Mezzanine Loan);

WHEREAS, the Mortgage Loan and the First Mezzanine Loan were substantially
modified as of December 15, 2010 (as so modified, the “Modified Mortgage Loan”
and the “Modified Mezzanine Loan”, respectively) to extend the maturity date of
the Mortgage Loan and First Mezzanine Loan to November 4, 2015, change the
interest rate and modify other material terms thereof;

WHEREAS, inadvertently, the Option Agreement was not concurrently amended to
reflect the parties’ original and continuing intent that the Purchase Option
expire after final maturity of the Modified Mortgage Loan and Modified Mezzanine
Loan; and

WHEREAS, the parties have agreed to amend the Option Agreement to reflect their
intentions at the time the Option Agreement was entered into and at the time the
Mortgage Loan and First Mezzanine Loan were substantially modified on
December 15, 2010 with respect to the expiration date of the Purchase Option.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby represent, warrant,
covenant and agree as follows:

Section 1. New Financings. The definition of “Mortgage Loan” in the Option
Agreement is hereby amended to mean the Modified Mortgage Loan, as defined in
this Amendment and as same may be amended or otherwise modified from time to
time (other than in connection with any payment or refinancing in full). The
definition of “Mezzanine Loan” in the Option Agreement is hereby amended to mean
the Modified Mezzanine Loan, as defined in this Amendment and as same may be
amended or otherwise modified from time to time (other than in connection with
any payment or refinancing in full). The Modified Mortgage Loan and the Modified
Mezzanine Loan as currently in effect shall not be treated as refinancings of
the Mortgage Loan and the First Mezzanine Loan for purposes of the Option
Agreement.

Section 2. Expiration Date. Section 2(d) of the Option Agreement is hereby
amended by replacing the date “June 30, 2015” with the words “the date that is
44 months after the latest possible maturity date of the Mortgage Loan and the
First Mezzanine Loan, assuming the exercise of all extension options.”

Section 3. Miscellaneous.

(a) Except as expressly amended hereby, the Option Agreement and each of the
other Loan Documents remains in full force and effect in accordance with its
terms.

(b) This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.

(c) This Amendment may be executed in one or more counterparts by the parties
hereto, each of which shall be an original and all of which together shall
constitute a single agreement. Copies of fully executed counterparts of this
Amendment shall be binding on the parties in the same manner as original
counterparts.

(d) Section 6(b) of the Option Agreement, relating to notices, is hereby amended
by replacing each occurrence of the address “85 Broad Street, New York, New York
10004” with the address “200 West Street, New York, New York, 10282”.

(e) Grantor hereby irrevocably submits to the jurisdiction of any New York or
federal court sitting in New York, New York over any suit, action or proceeding
arising out of or relating to this Amendment and/or the Option Agreement, as
amended hereby, and Grantor agrees and consents that, in addition to any methods
of service of process provided for under applicable law, all service of process
in any such suit, action or proceeding in any New York or federal court sitting
in New York, New York may be made by certified or registered mail, return
receipt requested, directed to Grantor at the address indicated in Section 6(b)
of the Option Agreement, as amended hereby, and service so made shall be
completed five (5) days after the same shall have been so mailed.

[Signatures appear on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
he executed as of the date first written above.

 

W2007 EQUITY INNS INTERMEDIATE MEZZ I, LLC, a Delaware limited liability company
By:

/s/ Todd Giannoble

Name:  Todd Giannoble Title: Manager MTGLQ INVESTORS, L.P., a Delaware limited
partnership By: MLQ, L.L.C., its general partner By:

/s/ illegible

Name: Title: Acknowledged and agreed solely to evidence its continued
acknowledgment of, and agreement to, the agreements contained in Section 2(b) of
the Option Agreement after giving effect to this Amendment

W2007 FINANCE SUB, LLC,

a Delaware limited liability company

By: Whitehall Street Global Real Estate Limited Partnership 2007, a Delaware
limited partnership, its managing member By: WH Advisors. L.L.C., a Delaware
limited liability company, its general partner By:

/s/ Alan Kava

Name:  Alan Kava Title: Vice President

[Signatures continue on following page.]

 

3



--------------------------------------------------------------------------------

Acknowledged and agreed solely to evidence its continued acknowledgment of, and
agreement to, the agreements contained in Section 2(b) of the Option Agreement
after giving effect to this Amendment

WHITEHALL PARALLEL GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007,

a Delaware limited partnership

By:

WH Parallel Advisors. L.L.C. 2007,

a Delaware limited liability company, its general partner

By: 

/s/ Alan Kava

Name:  Alan Kava Title: Vice President

 

4